869 F.2d 1490
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George T. HAYNIE, Jr., Plaintiff-Appellant,v.Charles BASS;  Billy McWherter, Defendants-Appellees.
No. 88-5654.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1989.

Before KENNEDY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Plaintiff, George T. Haynie, appeals an order of the district court which dismissed his cause of action filed pursuant to 42 U.S.C. Sec. 1983 and 29 U.S.C. Sec. 794, the Federal Rehabilitation Act.  He now moves for the appointment of counsel.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, a Tennessee prisoner, filed a complaint in the District Court for the Middle District of Tennessee.  In support of his request for both injunctive relief and monetary damages, he maintained that defendants had violated his civil rights by removing him from his prison job at the Nashville Community Service Center and transferring him to the Lake County Regional Correctional Facility.  Characterizing that action as a change in his security classification, plaintiff asserted that defendant violated his right to due process by not providing him with a hearing.  Furthermore, plaintiff alleged that the refusal to allow him to remain at the Nashville Community Service Center and assign him a job consistent with his physical limitations discriminated against him on the basis of a handicap contrary to 29 U.S.C. Sec. 794.  Upon review of those allegations, however, the district court concluded that each of plaintiff's claims was frivolous and ordered their dismissal pursuant to 28 U.S.C. Sec. 1915(d).  Plaintiff thereafter filed this appeal.


3
Upon review of the record, this court concludes that the district court did not err in dismissing plaintiff's complaint for reason of frivolity under 28 U.S.C. Sec. 1915(d).  Accordingly, the motion for appointment of counsel is hereby denied and the final order of the district court is hereby affirmed.  Rule 9(b)(5) Rules of the Sixth Circuit.